Citation Nr: 9924377	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-31 760	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
February 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied entitlement to a permanent 
and total disability rating for pension purposes. 

The case was previously before the Board in November 1996 and 
again in June 1997, at which time it was Remanded to afford 
the veteran a psychiatric examination and for other 
development.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  

The veteran was previously represented by an attorney, but 
the representative withdrew from representation by 
correspondence dated in June 1997 and after the case had been 
remanded to the agency of original jurisdiction.  38 C.F.R. 
§ 20.608 (a) (1998).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2. The veteran, who was born in August 1951, had active 
service from October 1969 to February 1970 and has two years 
of college education and work experience as a machinist and 
at a gasoline service station; he is currently employed as a 
telephone solicitor at the pay rate of $7.50 per hour.

3.  The veteran's drug abuse is due to willful misconduct and 
may not be considered for pension purposes.

4.  The veteran's psychiatric disability is manifested by no 
more than considerable social and occupational impairment, 
with reduced reliability and productivity and does not 
approximate criteria in excess of a disability evaluation of 
50 percent.

5.  The veteran's hypertension is manifested by diastolic 
readings of predominantly less that 110 and systolic readings 
below 200, warranting no more than a 10 percent evaluation.

6.  The veteran's obesity is manifested primarily by 
fatigability, warranting no more than a 10 percent 
evaluation.

7.  The veteran's skin condition is manifested by tinea 
cruris in the groin area without active lesions, pustules or 
any active drainage, warranting no more than a 10 percent 
evaluation.

8.  The veteran's irritable colon syndrome is manifested by 
no more than a moderate disability with frequent episodes of 
bowel disturbance, warranting no more than a 10 percent 
evaluation.

9.  The veteran's left knee is manifested by no more than 
slight loss of function, warranting no more than a 10 percent 
evaluation.

10.  The combined evaluation for the veteran's lifetime 
pensionable disabilities is 70 percent.

11.  The veteran does not have anatomical loss or a loss of 
use of either hand or foot; he has not lost the sight of both 
eyes; and he is not permanently helpless or permanently 
bedridden.

12.  The veteran is gainfully employed as a telephone 
solicitor at the pay rate of $7.50 per hour.

13.  The veteran's disabilities are not of sufficient 
severity as to permanently preclude substantially gainful 
employment consistent with his age, education and 
occupational experience.






CONCLUSIONS OF LAW

1.  The applicable criteria for a presumption of permanent 
and total disability have not been met.  38 U.S.C.A. §§ 
1502(a)(1), 5107 (West 1991); 38 C.F.R. §§ 3.340(b), 4.15, 
4.16, 4.17 (1998).

2.  The veteran is not permanently unemployable as a result 
of lifetime disabilities, with consideration of age, 
education and occupational experience.  38 U.S.C.A. §§ 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.301, 3.321(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has found that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claim is not inherently implausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  The Board notes that it had directed 
that the veteran be afforded a psychiatric examination by a 
panel of two psychiatrists, but a formal examination by one 
psychiatrist was afforded.  Nevertheless, ample treatment 
records and other examination reports have been obtained such 
that the Board is satisfied as to the record accurately 
reflecting the veteran's mental health picture.  Thus, the 
Board considers the objectives of the remand to have been 
completely satisfied without any prejudice to the veteran.  
Stegall v. West, 11 Vet. App. 268 (1998).  The RO has 
discharged its obligation to obtain all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.  The Board knows of no additional relevant evidence 
which is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

Under the provisions of 38 U.S.C.A. § 1521 (West 1991), 
pension is payable to a veteran who served for ninety (90) 
days or more during a period of war and who is permanently 
and totally disabled due to non-service connected 
disabilities which are not the result of the veteran's 
willful misconduct.  Permanent and total disability will be 
held to exist when an individual is unemployable as a result 
of disabilities that are reasonably certain to last 
throughout the remainder of the person's life.  Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. 
§§ 3.340(b), 4.15 (1998).

There are three separate bases upon which a finding of 
permanent and total disability may be established for pension 
purposes.  One way is to establish that the veteran has a 
lifetime impairment, which is sufficient to render it 
impossible for an "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating disabilities.  
The "average person" standard is outlined in 38 U.S.C.A. 
§ 1502 (a)(1) (1998) and 38 C.F.R. §§ 3.340(a), 4.15 (1998).  
This process involves rating and then combining each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for pension purposes.  However, a veteran who 
suffers the loss of one or more limbs, or sight in both eyes, 
or becomes permanently helpless or permanently bedridden, 
will be considered  permanently and totally disabled for 
pension purposes on a de facto basis.  38 C.F.R. § 4.15.  
Permanent total disability evaluations for pension purposes 
may also be authorized, provided other requirements of 
entitlement are met, for congenital, developmental, 
hereditary or familial conditions, as well as for 
disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342 (b) (1998).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the specific individual, 
as opposed to the "average person," has a lifetime 
impairment precluding him/her from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 1521 
(a) (1991); 38 C.F.R. § 4.17 (1998).  Under this analysis, if 
there is only one such disability, it must be ratable at 60 
percent or more, and, if there are two or more disabilities, 
there must at least be one ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent, and 
the veteran, in the judgment of the rating agency, is unable 
to secure or follow a substantially gainful occupation as the 
result thereof.

Even if the veteran does not qualify pursuant to either of 
the foregoing courses, the third means to qualify for a 
permanent and total disability is through an extra-schedular 
basis if the veteran is found to be unemployable by reason of 
his/her disabilities, age, occupational background and other 
relevant factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (1998).

Preliminarily, it is noted that during a VA general medical 
examination afforded in June 1998, the veteran exhibited very 
poor eye contact with the examiner and the history afforded 
was "quite suspect for accuracy as [the veteran had] 
significant difficulty recalling details of events when 
questioned."  The veteran denied recent drug use, but had a 
positive drug screen for cocaine several weeks earlier.  See 
also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).  Accordingly, the Board 
is not prepared to accord a full measure of confidence in the 
representations made by the veteran.

The veteran has been diagnosed with a mental health disorder 
variously described as organic mood disorder with depression, 
major depression, rule out major depression with psychosis, 
dysthymia, anxiety disorder etc.  He also has been diagnosed 
with a dependent personality and antisocial personality 
disorder on Axis II.  His last admission for psychiatric 
problems was in 1994 after his daughter died.  The veteran's 
other primary disabilities consist of hypertension, history 
of lactose intolerance with irritable bowel syndrome and acid 
reflux disorder, obesity, a skin disorder and left knee 
chondromalacia.  

There is no medical evidence to establish that the veteran 
suffers any appreciable industrial impairment associated with 
any other conditions, e.g. status post right foot surgery, 
status post cyst removal, small varicosities.  It is noted 
that the veteran has also been diagnosed with rule out sleep 
disorder, but indicated that he failed to report for follow-
up examinations in those regards.  Accordingly, those 
conditions will not be considered in the present claim.

The veteran additionally has a more than twenty year 
unwavering history of substance abuse.  He was admitted for 
treatment for approximately two weeks in December 1997; 
primary discharge diagnosis was chronic intravenous heroin 
addiction, secondary diagnosis was history of cocaine and 
marijuana abuse and, thirdly, depression, rule out substance-
induced mood disorder.  In a June 1998 VA mental health 
examination, the veteran was diagnosed on Axis I with 
polysubstance dependence, in remission for prior six to eight 
months.  The examiner additionally commented "though he is 
abstinent by his history, I am not comfortable that he is in 
remission yet".  

The Board reiterates that disability pension is expressly not 
payable for any condition due to the veteran's own willful 
misconduct.  38 C.F.R. § 3.301(b).  While isolated or 
infrequent use of drugs by itself does not constitute willful 
misconduct, frequent and progressive use to the point of 
addiction does constitute willful misconduct, precluding 
pension benefits on that basis.  38 C.F.R. § 3.303 (b), (c), 
(c)(3) (1998).  Here the veteran has repeatedly related his 
twenty plus-year history of polysubstance abuse.  Hence, 
given that polysubstance addiction was clearly willful 
misconduct, the veteran is not entitled to disability pension 
based on any condition resulting from that willful 
misconduct.  38 C.F.R. § 3.303 (b), (c), (c)(3) (1998).

Undertaking a review of each of the veteran's ratable 
disabilities, the veteran's mental disorders have most 
recently prompted a Global Assessment of Functioning (GAF) at 
or near 48, which represents serious symptomatology.  He 
reports that nobody likes him to stay around for long; he 
forgets things and has a hard time making up his mind about 
what to do and when to do them.  At the time of his June 1998 
psychiatric examination he reported recently gaining 50 
pounds, bringing his weight to 328 pounds.  He was 
cooperative and communicated in a clear and understandable 
fashion.  His thought processes and content were intact.  
There was no evidence of psychotic thought, mood or 
perceptual disorder.  He was depressed and anxious.  He was 
suspicious and untrustworthy of others.  He had some unusual 
ideas such as believing the world began when he was born and 
would end when he died.  He also believed there was no 
history unless you experienced it.  Memory and sensorium were 
grossly intact.  There were no suicidal or homicidal ideation 
and no active hallucinations.  Despite his bizarre thoughts, 
the examiner concluded that the appropriate diagnosis was 
major depression with psychosis.  The examiner also felt that 
a major dependent personality disorder was a component of his 
mental picture.  The examiner listed multiple psychosocial 
and environmental problems.

The Board notes that although the veteran's mental disorders 
have been variously characterized, examiners identify only a 
single ratable mental disorder, however characterized.  
Moreover, inasmuch as his Global Assessment of Functioning 
(GAF) scores consistently enfold the panoply of 
psychological, social and occupational functioning and, most 
recently, fall within the same range, the Board considers the 
record adequate to evaluate the veteran's mental health on 
the basis of the current record.  Most recently, he was 
diagnosed with major depression, rule out major depression 
with psychosis.

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 30 percent evaluation for major 
depression requires definite impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment. Diagnostic Code 9405.

A 50 percent evaluation for major depression requires that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired, and that 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels be so reduced as to result 
in considerable industrial impairment.  Diagnostic Code 9405.

A 70 percent evaluation requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired, and that by reason of the 
severity and persistence of psychoneurotic symptoms, there is 
severe impairment in the ability to obtain and retain 
employment. Diagnostic Code 9405.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the neuropsychiatric rating terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than large." O.G.C. Prec. 9-93 
(Nov. 9, 1993).  The Board and the RO are bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 30 percent evaluation under the General 
Rating Formula for Mental Disorders is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Based on a thorough review of the evidence, the Board finds 
that the veteran's psychiatric disability is most accurately 
evaluated as 50 percent disabling, when considered under both 
the criteria in effect prior to November 7, 1996, as well as 
the revised criteria that became effective on that date.

The veteran's ability to establish and maintain effective 
social relationships has been shown to be considerably 
impaired by his depression and personality disorder.  
Although the veteran lives with his family, he is difficult 
to be around for extended periods.  He has reported minimal 
social acquaintances.  A 50 percent evaluation is warranted 
by the veteran's GAF scores.  The Board notes that in June 
1998, a VA examination found that the veteran was diagnosed 
with major depression with a GAF score of 48.  According to 
the GAF Scale, a score between 41 and 50 represents serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job) (emphasis in original). DSM-IV; 38 C.F.R. § 
4.125 (1998).  

The Board has considered an evaluation in excess of 50 
percent, but finds that the disability picture presented by 
the veteran's psychiatric disability does not even 
approximate, or more nearly approximate, the criteria 
required for a 70 percent evaluation, under either the 
criteria in effect prior to November 7, 1996, or the revised 
criteria that became effective on that date.  

The veteran does maintain a family relationship, lives with 
his family, and does work.  The Board points out that, while 
the veteran holds some unusual ideas, medical reports are 
negative for obsessional rituals, or speech that is 
illogical, obscure or irrelevant.  VA examinations are 
negative for suicidal or homicidal ideation.  In light of the 
above, the Board concludes that no more than a 50 percent 
evaluation is warranted for the veteran's mental health 
condition.

Hypertension was reported as well controlled in September 
1995.  Blood pressure was 168/104 on examination in June 
1998.  In light of the medical evidence noted above, the 
Board finds that the veteran's hypertension more closely 
approximates the schedular criteria for a 10 percent 
evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
See 38 C.F.R. § 4.7.  The veteran has had a diastolic blood 
pressure reading of at least 100, as well as a systolic 
readings over 160.  In short, resolving all reasonable doubt 
in the veteran's favor, see 38 C.F.R. § 4.3, the Board finds 
that the evidence supports a 10 percent evaluation for 
hypertension.  However, it is readily apparent that the 
criteria for the next higher rating under Diagnostic Code 
7101 are not met or suggested.  The record does not show 
diastolic pressure predominantly 110 or more with definite 
symptoms or systolic pressure predominantly 200 or more.  
Consequently, the preponderance of the evidence is against an 
evaluation greater than 10 percent for hypertension.

Considering the veteran's obesity, the Board notes that on VA 
general medical examination in June 1998, the veteran 
exhibited intact deep tendon reflexes, sensation, strength 
and pulses, and, apart from hypertension, an absence of 
cardio pulmonary pathology was noted.   The Board points out 
that the Rating Schedule does not contain a specific 
diagnostic code for obesity.  Obesity will consequently, be 
evaluated by analogy to a closely related disease in which 
the functions affected and anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20 
(1998).  The veteran's obesity has been rated by analogy to 
38 C.F.R. § 4.119, Diagnostic Code 7903 which provides for a 
10 percent evaluation for fatigability.  The Board notes that 
a deficit in the thyroid has not been identified and, 
consequently, the veteran's obesity does not approximate the 
criteria for any higher evaluation.  

The veteran's skin disorder was assessed in June 1998 as 
tinea cruris in the groin area without active lesions noted 
and without pustules or any active drainage.  Tinea cruris is 
rated under the diagnostic code for eczema.  38 C.F.R. § 
4.118 (1998).  A 10 percent rating for eczema will be 
assigned with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating 
will be assigned with constant exudation or itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. § 
4.118, Code 7806 (1998).  With the findings of the most 
recent examination, the Board considers this condition 
affecting the veteran to not warrant in excess of a 10 
percent evaluation. 

The veteran described what a VA examiner recently 
characterized as a "questionable" history of lactose 
intolerance as he provided history that, when he binge eats, 
he consumed large amounts of cheese and ice cream, thereafter 
getting cramps and diarrhea.  He also reported belching and 
reflux.  He reported passing much rectal gas and stated that 
he was verbally abused and shot with a squirt gun at work for 
his inability to control the expulsion of gas.  On the basis 
of the functions affected, anatomical localization, and 
symptomatology, the veteran's disability could be evaluated 
under the provisions of Diagnostic Code 7319, for irritable 
colon syndrome.  38 C.F.R. § 4.114 Diagnostic Code 7319.  A 
mild disorder, with disturbances of bowel function and 
occasional episodes of abdominal distress warrants a 
noncompensable evaluation.  38 C.F.R. Part 4, Diagnostic Code 
7319 (1998).  A moderate disability with frequent episodes of 
bowel disturbance and abdominal distress warrants a 10 
percent evaluation.  Id.  A severe disability, with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress, warrants a 30 percent 
evaluation.  Id.  Inasmuch as the symptomatology appears 
associated with binge eating, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for this condition.

The left knee showed no evidence of synovitis or effusion and 
the Drawer, Lachman's, McMurray's and Gap tests were all 
negative.  Full range of motion was demonstrated mildly 
diminished by obesity.  The left knee showed crepitus with 
flexion and extension and mild discomfort with patellar 
compression.  Medial joint line tenderness was also noted.  
In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain. See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1998), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the evidence would not warrant any 
more than a very slight loss of function, and, accordingly, 
no more than a 10 percent rating could be assigned for this 
condition.

In sum, the veteran's mental disorder would equate to a 50 
percent evaluation; hypertension-10 percent; obesity-10 
percent; skin disorder- 10 percent; gastrointestinal 
disorder-10 percent; and left knee chondromalacia- 10 
percent.  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25 
(1998).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Under the circumstances, the veteran's conditions represent a 
70 percent combined disability.  

The veteran was born in August 1951.  He had service from 
October 21, 1969 to February 6, 1970.  On his application for 
non-service connected pension received in February 1995, the 
veteran reported 2 years of college and work experience as a 
machinist, a job which he had held for over two years until 
February 1994.  Nutrition notes from July 1995 reflect the 
veteran starting other employment.  Hospital records from 
December 1997 reflect the veteran working at a Speedway Gas 
Station in Cincinnati.  In June 1998, the veteran reported to 
at least three different examiners that he had been employed 
since February 1998 as a telephone solicitor at the pay rate 
of $7.50 per hour.  On June 5, 1998, he reported valuing his 
job and the associated responsibility with being employed.  
On June 18, 1998, he reported that he felt he was going to 
lose his job because of lost time due to diarrhea and rashes.  
He also had work experience as a cab driver.  Follow-up 
correspondence from the RO in December 1998 to the veteran 
concerning his employment status and annual income was not 
answered.  A further follow-up letter was retransmitted in 
March 1999 and, likewise, went unanswered.

Considering the veteran's claims of unemployability in the 
context of his diminished credibility and the evidence of 
record, the Board finds that the veteran is substantially and 
gainfully employed at present, and the record further 
reflects that he is not permanently and totally disabled by 
virtue of the fact that, notwithstanding his several 
conditions, he has been able to secure and maintain 
employment.  Accordingly, the preponderance of the evidence 
is against the claim of entitlement to non service connected 
pension.

There is no competent evidence of record which indicates that 
the veteran's non-service conditions have caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care except for substance abuse.  
Thus, there is no basis for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is nothing in the evidence of record to indicate that 
the application of the regular schedular standards is 
impractical in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996). 


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

